Citation Nr: 1723253	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  11-08 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a right shoulder disability, claimed as  secondary to service-connected right wrist disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. That decision denied service connection for disabilities of the Veteran's right wrist and right shoulder. During the course of this claim, jurisdiction was transferred to the RO in Atlanta, Georgia. A subsequent, January 2016, rating decision of the Appeals Management Center (AMC) granted service connection for a disability of the Veteran's right wrist.

This matter was previously before the Board in October 2015 and June 2016. Each time, the Board remanded the matter for additional development.


FINDINGS OF FACT

The evidence of record weighs against a finding that the Veteran's right shoulder disability was incurred in service or caused or aggravated by an in-service event,  injury, or disease; and also weighs against a finding that the Veteran's right shoulder disability was caused or aggravated by the Veteran's service-connected right wrist disability.


CONCLUSION OF LAW

The criteria to establish service connection for a right shoulder disability, to include as secondary to a right wrist disability have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1. Duties to Notify and Assist

After review of the claims file, the Board finds that VA has met all statutory and regulatory duty to notify and duty to assist provisions in this case. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016). A letter dated April 2008 notified the Veteran of the requirements to establish service connection on both a direct and secondary basis. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA has also complied with the duty to assist. The Veteran's service treatment records and post-service treatment records identified as relevant by the Veteran are part of the record. The Board specifically finds that VA has substantially complied with the directives of the June 2016 Board remand by: obtaining updated VA treatment records; requesting the Veteran to identify and authorize VA to obtain any non-VA treatment records relevant to her shoulder claim; obtaining the records identified as relevant by the Veteran; and obtaining an addendum VA opinion. Stegall v. West, 11 Vet. App. 268, 271 (1998). VA has also provided the Veteran with a VA examination in December 2015 and an addendum VA opinion addressing the additional opinions and rationales specified in the June 2016 remand. The Board finds that the examination and opinion are adequate for adjudicating purposes. See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Consequently, the Veteran will not be prejudiced by proceeding to adjudicate the appeal.

2. Service Connection - Right Shoulder Disability

The Veteran asserts that she has a current right shoulder disability secondary to her service-connected right wrist disability. More specifically, the Veteran has contended that favoring her service-connected right wrist caused stress and tension on her right shoulder, eventually resulting in tearing her right rotator cuff and a surgical right rotator cuff repair. She has clearly stated that her shoulder was not injured in service (see March 2011 VA Form 9); however, the claim has been adjudicated, and developed, on both direct and secondary bases. Both theories are addressed.

Service connection may be established for a disability resulting from diseases or injuries which are present in service or for a disease or injury diagnosed after discharge from service when the evidence establishes that the disease or injury was incurred in service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2016). Additional disability resulting from the aggravation of a non-service-connected disability by a service-connected disability is also service connected. 38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995). To establish service connection for a claimed disability on a secondary basis, there must be evidence of a current disability, a service-connected disability, and medical evidence of a nexus between the service-connected disability and the current disability. Wallin v. West, 11 Vet. App. 509 (1998).

After considering all information including the lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim. Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Veteran's service treatment records are silent for complaints, treatment, or symptoms of a right shoulder disability. The Veteran's service treatment records from March 1991 record that the Veteran sought treatment for a sprained right wrist. She also complained of numbness in her index and middle fingers on her right hand, but the record contains no mention of any complaints, treatment, or symptoms regarding the Veteran's right shoulder. The in-service medical record describes the Veteran as suffering from numbness and pain from the forearm to the wrist and to the index and middle fingers.

A private medical record from August 2001 indicates that the Veteran sought treatment for joint pain and stiffness and arthritis, but does not indicate what joint or joints were involved.

Chronologically, the first evidence of a shoulder condition in the Veteran's medical history comes from a workers compensation claim. That claim describes an injury suffered by the Veteran in July 2002. She indicated that she reached behind her to get something and felt sudden excruciating pain in her shoulder. She also indicated in this document for the first time that her right shoulder was lower than her left after this injury.

The Veteran had an MRI of her right shoulder in November 2002. The MRI report indicated a full thickness complete tear of the supraspinatus tendon (rotator cuff tendon) and degenerative changes of the AC joint. She was treated by a private physician for the next few months and had a surgical repair of her rotator cuff tendon in April 2003. Her private medical records record a history of post-surgical physical therapy from April 2003 to August 2003. These records do not address the origin of the Veteran's torn rotator cuff.

In May 2008, the Veteran provided a written statement to VA describing the onset of her shoulder pain in March 1991. Her description differed from the description recorded in March 1991 in that the Veteran's May 2008 statement indicates that she felt pain and numbness throughout her entire arm at the time of the injury.

In her September 2009 Notice of Disagreement, the Veteran described her shoulder as being affected after years of strenuous use due to the past injury to her right wrist. In her March 2011 VA Form-9 Substantive Appeal, the Veteran explained her March 1991 wrist injury was a sprain. She specifically stated that she had never claimed that her shoulder was injured in service. She stated that she believed her wrist injury that never fully healed caused or contributed to her right shoulder's eventual rotator cuff tear because using her right arm with an injured right wrist caused increased stress on her right shoulder.

VA treatment records document a history of treatment for the Veteran's right shoulder pain between October 2008 and January 2014. However, none of these records address the origin or etiology of the Veteran's right shoulder condition.

A VA examination conducted in December 2015 diagnosed the Veteran with residuals of a right rotator cuff tear and surgical repair and documented a decreased range of motion, pain, and functional loss. The examiner opined that the Veteran's right shoulder condition was less likely than not caused by an event or incurred in service due to the lack of complaints or treatment for a right shoulder injury during the Veteran's service.

The Veteran's daughter submitted a statement dated July 2016 stating that she had observed the Veteran's ability to move her right wrist and shoulder decline since the Veteran's injury in 1991. The Veteran's daughter also stated that she had observed the Veteran have difficulty doing ordinary tasks, grasping objects, and complaining of weakness and soreness in her right shoulder. The Veteran's daughter also stated that the Veteran had a physical deformity of her right shoulder which "drooped" below the level of her left.

In another statement from the Veteran, also dated July 2016, the Veteran reiterated her previous statement that her right shoulder had not been injured in service, but had become injured over the course of years due to the stress placed on her shoulder by her weakened right wrist.

VA treatment records from October to December 2016 document treatment of the Veteran's right shoulder at VA facilities. However, these treatment records do not address the origin or etiology of the Veteran's right shoulder disability.

In January 2017, a VA examiner provided an addendum opinion. The examiner stated that it was less likely than not (less than a 50 percent probability) that the Veteran's shoulder condition was caused or incurred by the Veteran's service because there was no reported history of any in-service event or injury to the Veteran's right shoulder. The VA examiner also opined that it was less likely than not (less than a 50 percent probability) that the Veteran's right shoulder condition was caused or aggravated by the Veteran's service connected right wrist stating:

"The Veteran's right wrist condition could conceivably place undue stress upon the contralateral [opposite] shoulder, however, the ipsilateral shoulder [on the same arm as the injured wrist] would, if anything, be subject to less than normal stress due to favoring the right side."

In April 2017, the Veteran, herself a retired nurse, responded to the VA examiner's opinion by stating that it made "no sense" that her right shoulder would suffer less stress than normal due to her wrist injury.

Based on this evidence, the Board finds that the evidence of record does not meet the criteria to establish service connection on a direct basis. A service connection claim requires the incurrence of a condition or an injury, event or disease during service that results in disability. 38 C.F.R § 3.303. Here, the record contains no indication of a shoulder condition or an injury to the Veteran's shoulder during service. Notably, the Veteran appears to agree with this assessment. She stated multiple times that her shoulder was not injured during service and that her symptoms were not present in service. In this regard, the Veteran's opinion is consistent with the Veteran's medical history recounted in her service treatment records and the VA opinions provided in December 2015 and January 2017.

With regard to the Veteran's claim for service connection on a secondary basis, the Veteran has a service-connected right wrist disability. It is the Veteran's contention that the weakened condition of her right wrist caused increased stress on her right shoulder that either caused or contributed to her tearing her right rotator cuff 11 years after her right wrist injury. The Veteran is a retired nurse, and consequently can discuss medical matters with some competence. However, in this case, the Board is persuaded by the January 2017 VA opinion that the Veteran's right shoulder condition is less likely than not caused or aggravated by the Veteran's service-connected right wrist because a weakened and painful right wrist would, if anything, result in less stress on the right shoulder. While the Board acknowledges that the Veteran has claimed that this opinion makes no sense, the Board is not convinced that the January 2017 opinion is nonsensical. An individual with a painful or weakened right wrist might reasonably be expected to perform as many tasks as possible with the left arm, thereby decreasing the use of the right arm and shoulder resulting in less stress on the right arm. Moreover, the January 2017 VA opinion is consistent with the medical records in the Veteran's claims file which indicate no symptoms or treatment for a shoulder disability until she became injured in her post-service occupation in the year 2002.

Consequently, the Board finds that the evidence of record is against a finding that the Veteran's right shoulder disability was caused or incurred in service or caused or aggravated by the Veteran's service-connected right wrist disability. In reaching this conclusion, the Board has considered the benefit of the doubt doctrine. However, the benefit of the doubt rule is inapplicable when the evidence preponderates against the claim. Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a right shoulder disability, to include as secondary to a right wrist disability, is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


